Order entered March 12, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01751-CV

             UNIVERSITY GENERAL HOSPITAL, L.P., ET AL., Appellant

                                             V.

           REED MIGRAINE CENTERS OF TEXAS, PLLC, ET AL., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02875-A

                                         ORDER
       Before the Court is the motion of Kelly, Durham & Pittard, LLP, Leighton Durham, and

Leigh Prichard Bradford to Withdraw as Counsel for Appellees, Reed Migraine Centers of

Texas, PLLC, Dr. Kenneth L. Reed, M.D., and Neuro Stim Technologies, LLC in which

movants seek, with the permission of Appellees, to withdraw as counsel because Appellees have

retained new counsel. The Court GRANTS the motion.           Kelly, Durham & Pittard, LLP,

Leighton Durham, and Leigh Prichard Bradford are permitted to withdraw as counsel for

Appellees, Reed Migraine Centers of Texas, PLLC, Dr. Kenneth L. Reed, M.D., and Neuro Stim

Technologies, LLC. Hawkins, Parnell, Thackston & Young, LLP and the Law Office of Mark

A. Ticer shall remain as counsel for Appellees Reed Migraine Centers of Texas, PLLC, Dr.

Kenneth L. Reed, M.D., and Neuro Stim Technologies, LLC.
/s/   CAROLYN WRIGHT
      CHIEF JUSTICE